Citation Nr: 0532815	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  99-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether the reduction in the evaluation from 10 percent 
to 0 percent for service-connected bilateral hearing loss was 
proper.  

2.  Entitlement to an increased evaluation for bilateral 
otitis media, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
a perforated left tympanic membrane.  

4.  Entitlement to an increased evaluation for bilateral 
hearing loss, evaluated as 10 percent disabling to August 1, 
1999, 0 percent from August 1, 1999, and 30 percent from 
March 9, 2002.  


REPRESENTATION

Appellant represented by:	Richard La Pointe, Attorney at 
Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to June 
1976.  

This appeal arises from March 1999 and May 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  

The veteran filed a claim for increased ratings of all his 
service connected disorders and a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) in May 1998.  The RO in a March 1999 rating 
decision denied the claims for increased ratings for tinnitus 
(with vertigo and imbalance), bilateral otitis media, hearing 
loss, and residuals of a perforated left tympanic membrane, 
and TDIU.  The RO also proposed in the March 1999 rating 
decision that the 10 percent rating then in effect for 
bilateral hearing loss be reduced.  The veteran disagreed 
with the March 1999 rating decision, the RO issued a 
statement of the case as to the denial of increased ratings 
and TDIU, and the veteran submitted his substantive appeal.  

In a May 1999 rating decision, the RO reduced the evaluation 
for bilateral hearing loss from 10 to 0 percent, effective 
August 1, 1999.  

The Board of Veterans' Appeals (Board) in a December 2000 
remand ordered the RO to issue a statement of the case to the 
veteran concerning the propriety of the May 1999 rating 
decision reducing the evaluation for bilateral hearing loss 
from 10 to 0 percent.  The RO issued a statement of the case 
to the veteran in February 2003.  The veteran submitted his 
substantive appeal in February 2003.  

The RO in a February 2003 rating decision bifurcated the 
issue of tinnitus with vertigo and imbalance and granted a 
separate 10 percent rating for tinnitus and 10 percent rating 
for a peripheral vestibular disorder.  

The Board in an April 2003 decision found the reduction was 
proper, and denied increased ratings for tinnitus, bilateral 
otitis media, and residuals of a perforated left tympanic 
membrane.  The Board undertook additional development of the 
issue of an increased rating for peripheral vestibular 
disorder and as the issue of entitlement to TDIU was 
inextricably intertwined, noted it would also be the subject 
of a later decision.  The veteran appealed the April 2003 
decision of the Board to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  

In a January 2004 Joint Motion to Remand, the veteran's 
attorney moved the Court to remand the claims to the Board.  
A January 2004 Court Order vacated the April 2003 Board 
decision and remanded the claims to the Board.  

The issue of an increased rating for tinnitus is not listed 
on the title page for the following reason.  The Court issued 
a decision in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
that reversed a decision of the Board of Veterans' Appeals 
(Board) which concluded that no more than a single 10-percent 
disability evaluation could be provided for tinnitus, whether 
perceived as bilateral or unilateral, under prior 
regulations.  The United States Department of Veterans 
Affairs (VA) disagrees with the Court's decision in Smith and 
is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit.  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court has ordered the veteran's claims be remanded to 
ensure the veteran has been properly notified as required 
under 38 U.S.C.A. § 5103(a) under the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran's claims are 
remanded to notify the veteran of the information necessary 
to substantiate his claim, or what evidence would be provided 
by VA and what if any would be gathered by the appellant.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The veteran's claims are remanded for the following actions:

VA must provide the veteran with a VCAA 
notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) it 
must:  (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim, or 
something to the effect that the claimant 
should "give us everything you've got 
pertaining to your claim(s)."  The 
veteran should also be informed of the 
provisions of the regulations 38 C.F.R. 
§§ 3.105(d), 3.344 (2005).  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


